Affirmed and Memorandum Opinion filed April 26, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00720-CV

   LUIS GARCIA DE LOS SALMONES AND MARIA GARCIA DE LOS
                    SALMONES, Appellants
                                         V.

             ANCHOR DEVELOPMENT GROUP, LLC, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-36029

                          MEMORANDUM OPINION

      Appellants Luis Garcia De Los Salmones and Maria Garcia De Los
Salmones appeal from the trial court’s interlocutory order denying their motion to
dissolve an agreed temporary injunction previously entered by the trial court.
Concluding appellants have not established that the trial court abused its discretion
when it denied appellants’ motion, we affirm the trial court’s order.
                                    BACKGROUND

         This litigation originated when Harris County filed suit against appellants
and appellee Anchor Development Group, LLC seeking recovery of allegedly
delinquent ad valorem taxes assessed against a parcel of real property in Harris
County.      Anchor Development owns the real property at issue.         Appellants
financed Anchor Development’s purchase of the property. In connection with the
purchase of the property, Anchor Development executed a note as well as a deed of
trust.

         A dispute eventually erupted between appellants and Anchor Development
over whether Anchor Development was timely paying the property taxes on the
property. When the dispute was not resolved, appellants sent Anchor Development
notice that it was accelerating the note and that the property was scheduled to be
sold at a foreclosure sale. Appellants also notified Anchor Development that it
was filing a cross-claim in the Harris County tax suit seeking judicial foreclosure
of the property. Anchor Development filed an answer as well as an application for
a temporary restraining order and injunctive relief in response to appellants’ cross-
claim. Anchor Development asked the trial court to temporarily restrain and then,
after a hearing, to enjoin appellants from attempting to sell or foreclose on the
property.     The trial court signed an order granting Anchor Development’s
requested temporary injunction in November 2018. The trial court vacated that
temporary injunction in December 2018.

         The dispute between the parties continued however and in March 2019,
Anchor Development again sought injunctive relief preventing appellants from
selling or foreclosing on the property. At the ensuing hearing, an agreed temporary
injunction order was signed by the trial court. The order prohibited appellants
from selling or foreclosing on the property. The agreed injunction order required

                                          2
Anchor Development to pay into the registry of the court a total of $11,000 cash in
lieu of bond. The agreed injunction order also required Anchor Development to
pay $1,576.76 each month into the registry of the court. Appellants did not attempt
to appeal the agreed temporary injunction order.

      Appellants came to believe that Anchor Development was violating the
terms of the agreed temporary injunction order. They subsequently filed multiple
motions to dissolve the agreed order, which were all denied by the trial court.
None of these orders were appealed. Despite that lack of success, appellants filed
another “Emergency Motion to Remove Injunction” in August 2020, which the
trial court also denied. This interlocutory appeal of that denial followed.

                                     ANALYSIS

      Appellants raise six issues in this appeal, which we consolidate into three.

I.    The trial court was not required to prepare findings of fact and
      conclusions of law.

      Appellants assert that the trial court erred when it failed to file findings of
fact and conclusions of law after they had timely requested them. Appellants ask
this court to abate this appeal and direct the trial court to prepare findings of fact
and conclusions of law on the trial court’s denial of appellants’ “Emergency
Motion to Remove Injunction.”

      This is an interlocutory appeal from the trial court’s denial of appellants’
“Emergency Motion to Remove Injunction.” See Tex. Civ. Prac. & Rem. Code §
51.014(a)(4) (authorizing appeal from an interlocutory order that “grants or refuses
a temporary injunction or grants or overrules a motion to dissolve a temporary
injunction”). When there is an appeal from an interlocutory order, a trial court is
not required to file findings of fact and conclusions of law. See Tex. R. App. P.
28.1(c); Tom James of Dallas, Inc. v. Cobb, 109 S.W.3d 877, 884 (Tex. App.—
                                          3
Dallas 2003, no pet.) (“In an appeal from an interlocutory order, the trial judge
may file findings and conclusions, but is not required to do so.”). If a trial judge
does make findings and conclusions, while they may be helpful in determining
whether the trial court abused its discretion, they do not control the outcome of the
case. Tom James of Dallas, Inc., 109 S.W.3d at 884. As a result, we reject
appellants’ request to abate the appeal and order the trial court to make findings of
fact and conclusions of law.

II.   The trial court was not required to state in the order the reasons it
      denied appellants’ “Emergency Motion to Remove Injunction.”

      Appellants next argue that the trial court erred when it failed to state in the
order the reasons it denied their “Emergency Motion to Remove Injunction.”
Appellants argue Rule 683 of the Texas Rules of Civil Procedure requires trial
courts to specifically state in its order the reasons it refused to dissolve a temporary
injunction.   They continue that a failure to comply with this requirement
constitutes reversible error.

      Rule 683 provides, in pertinent part, that “every order granting an
injunction and every restraining order shall set forth the reasons for its issuance;
shall be specific in terms; shall describe in reasonable detail and not by reference
to the complaint or other document, the act or acts sought to be restrained . . . .”
See Tex. R. Civ. P. 683 (emphasis added). The obvious purpose of Rule 683 is to
ensure the “order itself informs a restrained party, unambiguously and with a
reasonable degree of specificity, of the conduct to be restrained.” See In re Luther,
620 S.W.3d 715, 723 (Tex. 2021) (addressing compliance of a temporary
restraining order with Rule 683); Arrechea v. Plantowsky, 705 S.W.2d 186, 189
(Tex. App.—Houston [14th Dist.] 1985, no writ) (noting that “the obvious purpose
of the rule is to adequately inform a party from which action he is enjoined and


                                           4
why he is enjoined”). We conclude that, pursuant to the plain language of the rule,
a trial court is only required to set forth the reasons for its action when it grants a
party’s application for injunctive relief, not when it denies a motion to dissolve or
remove an injunction. See Tex. R. Civ. P. 683; Nichols v. Catalano, 216 S.W.3d
413, 415–17 (Tex. App.—San Antonio 2006, no pet.) (holding that nothing in Rule
683 requires a trial court to state reasons for denying application for injunctive
relief). We therefore overrule this issue.

III.   The trial court did not abuse its discretion when it denied appellants’
       “Emergency Motion to Remove Injunction.”

       Appellants make multiple arguments asserting that the trial court abused its
discretion when it denied their “Emergency Motion to Remove Injunction.” Many
of those arguments attempt to challenge the trial court’s initial decision to grant the
agreed temporary injunction.1          We do not have jurisdiction to address these
arguments. Cellular Mktg., Inc. v. Houston Cellular Tel. Co ., 784 S.W.2d 734,
735 (Tex. App.—Houston [14th Dist.] 1990, no pet.). We address appellants’
remaining arguments together.

       A.      Standard of review and applicable law

       The decision to dissolve a temporary injunction is a matter lying within the
broad discretion of the trial court. Desai v. Reliance Mach. Works, Inc., 813
S.W.2d 640, 641–42 (Tex. App.—Houston [14th Dist.] 1991, no writ). When, as
       1
          Appellants contend that the bond portion of the agreed temporary injunction order does
not meet the specificity requirements found in Rule 683. Because this contention challenges the
original agreed temporary injunction order, we do not have jurisdiction to address it. Cellular
Mktg., Inc., 784 S.W.2d at 735. Appellants also argue on appeal that the agreed temporary
injunction order denies them the protections found in the deed of trust. This argument also goes
to the original grant of the agreed temporary injunction and we do not have jurisdiction to
consider it. Id. Finally, appellants argue that Anchor Development’s pleadings are insufficient
to justify injunctive relief. This argument also constitutes an attempt to challenge the initial
granting of the agreed temporary injunction and we do not have jurisdiction to consider it in this
interlocutory appeal. Id.

                                                5
here, the interlocutory appeal is from an order denying a motion to dissolve, and
the initial order granting temporary injunctive relief was not appealed, we do not
have jurisdiction to consider the propriety of the trial court’s decision to grant the
initial injunctive relief. See Murphy v. McDaniel, 20 S.W.3d 873, 877 (Tex.
App.—Dallas 2000, no pet.); Cellular Mktg., Inc., 784 S.W.2d at 735.                We
presume the injunction was not improvidently granted and that the record supports
the trial court’s action. Cellular Mktg., Inc., 784 S.W.2d at 735. Our review of the
trial court’s order denying dissolution of the injunction is limited to the narrow
question of whether that action by the trial court constitutes a clear abuse of
discretion. Desai, 813 S.W.2d at 641–42.

      A trial court abuses its discretion only if it reaches a decision so arbitrary
and unreasonable that it exceeds the bounds of reasonable discretion. See Henry v.
Cox, 520 S.W.3d 28, 33–34 (Tex. 2017). In making this determination, we may
not substitute our judgment for that of the trial court unless its decision was so
arbitrary that it exceeded the bounds of reasonableness. Butnaru v. Ford Motor
Co., 84 S.W.3d 198, 204 (Tex. 2002). An abuse of discretion does not exist if the
trial court heard conflicting evidence, the evidence appears in the record, and it
reasonably supports the trial court’s decision. Davis v. Huey, 571 S.W.2d 859, 862
(Tex. 1978). We review the evidence in the light most favorable to the trial court’s
ruling and draw all legitimate inferences in support of it. See Washington DC
Party Shuttle, LLC v. IGuide Tours, 406 S.W.3d 723, 740 (Tex. App.—Houston
[14th Dist.] 2013, pet. denied) (addressing an appeal from the denial of injunctive
relief). In addition, we defer to the trial court’s resolution of conflicting evidence.
See Davis, 571 S.W.2d at 862; Washington DC Party Shuttle, LLC, 406 S.W.3d at
740. A party challenging the trial court’s ruling on the requested relief must
establish that, with respect to resolution of factual issues, the trial court reasonably


                                           6
could have reached but one decision. Washington DC Party Shuttle, LLC, 406
S.W.3d at 740.

      The purpose of a motion to dissolve a temporary injunction is not to give an
unsuccessful party an opportunity to relitigate the propriety of the original
injunction order. Tober v. Turner of Tex., Inc., 668 S.W.2d 831, 836 (Tex. App.—
Austin 1984, no writ). The trial court has the authority to dissolve a temporary
injunction upon a showing of changed conditions. Desai, 813 S.W.2d at 641–42.
Changed circumstances are conditions that alter the status quo existing after the
injunction was granted that make the injunction unnecessary or improper. Bone v.
Moss, No. 05-21-00436-CV, 2022 WL 484312, at *5 (Tex. App.—Dallas Feb. 17,
2022, no pet.) (mem. op.). Changed circumstances may include an agreement of
the parties, newly revealed facts, or a change in the law that make the temporary
injunction unnecessary or improper. Id. The movant bears the burden to present
new evidence establishing changed circumstances. See Lyle v. Hart, No. 05-93-
00447-CV, 1993 WL 319415, at *5 (Tex. App.—Dallas Aug. 16, 1993, writ
dism’d) (not designated for publication) (holding movants failed to meet their
burden to establish changed circumstances); Cellular Mktg., Inc., 784 S.W.2d at
735 (stating that the party seeking to dissolve a temporary injunction “has the
burden to establish an abuse of discretion” on appeal). A trial court has no duty to
reconsider the grant of an injunction if the movant fails to present new evidence
showing fundamental error or changed circumstances. Lyle, 1993 WL 319415, at
*5. Therefore, a “trial court cannot be held to have abused its discretion by
refusing to alter its prior decision in the absence of any new evidence.” Cellular
Mktg., Inc., 784 S.W.2d at 735.

      B.    Appellants failed to meet their burden to establish changed
            circumstances.


                                         7
      Appellants argue that they established changed circumstances sufficient to
justify dissolution of the agreed temporary injunction order or to at least order an
increased bond. In support of this contention, appellants point to lawsuits filed by
lenders to foreclose on the property. They also point out that Anchor Development
did not make the monthly payments into the registry of the court for the months of
May through September 2020. Finally, appellants assert that Anchor Development
was siphoning off assets to make itself judgment proof. Following the standard of
review which requires this court to view the record in favor of the trial court’s
order, we conclude that none of these assertions establish that the trial court abused
its discretion when it denied appellants’ “Emergency Motion to Remove
Injunction.”

      We turn first to the foreclosure lawsuits filed by various parties alleging that
the taxes on the property had not been paid. Pleadings generally do not constitute
evidence, even if they are sworn or verified. See Regency Field Services, LLC v.
Swift Energy Operating, LLC, 622 S.W.3d 807, 818 (Tex. 2021) (addressing
summary judgment evidence). Instead, pleadings such as an original petition or a
petition in intervention, contain allegations only. Yu v. Koo, 633 S.W.3d 712, 729
(Tex. App.—El Paso 2021, no pet.) (“Neither the pleadings themselves, nor the
allegations within them, constitute evidence.”); Buzbee v. Clear Channel Outdoor,
LLC, 616 S.W.3d 14, 27 (Tex. App.—Houston [14th Dist.] 2020, no pet.)
(recognizing that pleadings are not evidence “because assertions in a petition are
nothing more than allegations”). We must presume that the trial court recognized
this principle and concluded that the foreclosure lawsuits cited by appellants did
not establish changed circumstances warranting dissolution of the agreed
temporary injunction.

       Appellants next argue that Anchor Development’s failure to make five

                                          8
monthly payments into the registry of the court established changed circumstances
sufficient to justify dissolution of the agreed temporary injunction. While Anchor
Development did not dispute the missed payments, it gave two reasons that it
argued excused those missed payments.          First, it asserted that the problems
surrounding the covid pandemic and resulting shutdowns had prevented timely
payment of the May 2020 payment. Second, it informed the trial court that another
Harris County District Court had entered an injunction order prohibiting Anchor
Development from making any type of transfer of its assets or funds, including
making payments into the registry of the court. Appellants did not dispute the
existence of that injunction. Anchor Development also notified the trial court
during the hearing on appellants’ motion to remove the agreed temporary
injunction order that it was attempting to get the other Harris County District Court
to modify that injunction to allow the payments into the registry of the court to
resume.    We must presume the trial court believed Anchor Development’s
explanation and determined that the missed payments did not constitute changed
circumstances sufficient to dissolve or modify the agreed temporary injunction.
See Davis, 571 S.W.2d at 862.

      Finally, appellants argue that Anchor Development was “siphoning off over
a million dollars in assets.”     Appellants point to no evidence in the record
substantiating this allegation and such an unsubstantiated allegation cannot
demonstrate an abuse of discretion by the trial court. See Cellular Mktg., Inc., 784
S.W.2d at 735 (“The trial court cannot be held to have abused its discretion by
refusing to alter its prior decision in the absence of any new evidence.”).

      Because appellants failed to demonstrate that they met their burden to
establish that the trial court abused its discretion when it denied their “Emergency
Motion to Remove Injunction,” we overrule appellants’ remaining issue on appeal.

                                          9
                                  CONCLUSION

      Having overruled all of appellants’ issues necessary to resolve this
interlocutory appeal, we affirm the trial court’s interlocutory order denying
appellants’ “Emergency Motion to Remove Injunction.”




                                      /s/    Jerry Zimmerer
                                             Justice



Panel consists of Justices Jewell, Zimmerer, and Hassan.




                                        10